Citation Nr: 0836802	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-24 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his ex-wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to April 
1985.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2004 rating 
decision, by the Fort Harrison, Montana, Regional Office 
(RO), which denied the claim for a rating in excess of 10 
percent for PTSD.  The veteran perfected a timely appeal to 
that decision.  

In April 2007, the veteran testified at a hearing before the 
undersigned Veterans Law Judge, sitting at the RO.  A 
transcript of that hearing has been associated with the 
claims folder.  At the hearing, the veteran submitted 
additional evidence for which he has provided written waiver 
of RO review under 38 C.F.R. § 20.1304 (2007).  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by flashbacks, 
nightmares, some sleep disturbance, anxiety, occasional 
outbursts of anger, hypervigilance, exaggerated startled 
response, difficulty some concentrating, panic attacks, 
occasional suicidal ideation, and social isolation; Global 
Assessment of Functioning Scale (GAF) scores range from 55 to 
70.  

2.  The veteran's PTSD does not more nearly approximate 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating, but 
not higher, for the service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.130, 
9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in October 2004 from the RO to the veteran which 
was issued prior to the RO decision in December 2004.  An 
additional letter was issued in January 2005.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The veteran was 
also afforded VA compensation examinations in October 2004 
and May 2006.  In addition, the May 2006 SOC and February 
2007 SSOC provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

Additionally, the Veterans Law Judge presiding over the Board 
hearing regarding this claim afforded the veteran 30 days 
from the date of the hearing during which the veteran could 
submit new evidence in support of his claim.  The file 
remained open for 30 days.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.103(a) (c) (2).  However, no evidence was submitted.  The 
judge fully informed the veteran of the type of evidence or 
testimony that was needed to establish a higher evaluation.  
Such action complies with 38 C.F.R. § 3.103.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the veteran was informed of the provisions of Dingess in 
March 2006.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish an increased rating for PTSD, given 
that he has been provided all the criteria necessary for 
establishing increased ratings, and considering that the 
veteran is represented by a highly qualified veterans service 
organization, the Board finds that any notice deficiencies 
are moot.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004), (holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error").  The veteran is not prejudiced by proceeding with 
rendering a decision at this time.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

II.  Factual background.

By a rating action in May 1994, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
rating, effective May 6, 1993.  

Of record is the report of a intake screening evaluation, 
conducted in May 2004, which indicated that nothing in the 
present interview suggested that the veteran had either a 
mood or thought disorder.  He did not appear to be 
experiencing significant emotional distress.  His behavior 
was unremarkable.  He was oriented in four spheres, alert and 
cooperative with the screening process.  His thought 
processes were rational, logical, and organized.  No signs of 
psychosis were observed.  His speech was of normal flow and 
production.  His affect was broad and stable.  He denied any 
suicidal or homicidal ideation.  In a June 2004 psychological 
pre-release evaluation, his mood was content and affect 
euthymic.  Judgment and insight were intact.  The diagnosis 
was mild or recurring mental health problems managed without 
medication.  

The veteran's claim for an increased for PTSD (VA Form 21-
4138) was received in September 2004.  

The veteran was afforded a VA examination in October 2004, at 
which time he stated that he preferred to keep to himself, 
but was starting to make a couple of friends.  He was not 
involved in any mental health treatment nor was he taking any 
psychoactive medications.  The veteran reported ongoing 
nightmares and night sweats.  He also reported that he 
experienced exaggerated startled response.  The veteran 
indicated that he had intrusive thoughts; he also reported 
occasional suicidal thoughts.  Mental status examination was 
essentially unremarkable.  The veteran maintained good eye 
contact and voice was normal in tone and pace.  Affect was 
potentially wide-ranging and appropriate.  Underlying mood 
was described as one of anxiety.  There was no impairment of 
concentration or attention.  Psychomotor activity was within 
normal limits.  His memory was functionally intact.  His 
thinking was logical and goal oriented, and there were no 
indications of a thought disorder.  The diagnosis was PTSD; 
and the examiner assigned a GAF score of 65 to 70.  The 
examiner noted that the veteran did have symptoms of PTSD, 
but they had not significantly impacted his ability to work 
in the past.  He further noted that the veteran was currently 
employed.  

Of record are treatment records from the Vet Center, dated 
January 2005 to September 2005, which show that the veteran 
received individual therapy for his PTSD symptoms.  

Of record is a statement from Mr. K. R., a licensed clinical 
social worker, dated in February 2006, indicating that he had 
been counseling the veteran since January 2005; he stated 
that the veteran had had 52 counseling sessions with him.  
Mr. R. stated that the veteran's life had been littered with 
many PTSD events and symptoms since being discharged from the 
Marines; he had lost his wife and four children permanently 
to multiple behavior problems he encountered.  Mr. R. noted 
that the veteran had the subset PTSD conditions of chronic 
depression, anxiety, intrusive thoughts and memories, 
nightmares, startled responses, anger/rage, resistance to 
authority, paranoia, hyperaltertness, and isolation.  Mr. R 
observed that the veteran struggled daily to overcome the 
symptoms and barely maintained employment; he stated that the 
veteran's life had been severely altered by the effects of 
combat and exposure to war.  

The veteran was afforded a VA examination in May 2006, at 
which time he reported having flashbacks on a daily basis; he 
also had nightmares and night sweats.  The veteran indicated 
that he was unable to watch the news about the Iraqi war.  He 
stated that he had diminished interests and estrangement in 
that he preferred to be by himself.  The veteran also 
reported difficulty sleeping.  The veteran reported having a 
"short fuse."  The veteran noted problems with exaggerated 
startled response and being hypervigilant.  The veteran 
indicated that he had panic attacks two or three times a 
week, lasting 20 minutes, the symptoms of which included 
heart palpitations, sweating, trembling, trouble breathing, 
chest pains, dizziness, etc.  The veteran claimed to have no 
friends, and he mostly watched television.  On mental status 
examination, he was oriented in all three spheres.  He was 
not homicidal, but he did express suicidal ideation.  Speech 
was clear and coherent, and he showed no signs of a thought 
disorder.  Dress, hygiene, and concentration were 
appropriate.  He claimed a short-term memory deficit, but 
informal testing did not bear this out.  His affect was 
somewhat anxious.  The pertinent diagnoses were PTSD, panic 
disorder without agoraphobia, and depressive disorder NOS.  
The examiner stated that the veteran's depression is a 
function of not only his PTSD but also his having spent some 
time in prison and not knowing the whereabouts of his 
children.  He was assigned a GAF score of 55; the examiner 
stated that, in terms of occupational impairments, he would 
have difficulty relating to others and in concentrating.  

At his personal hearing in April 2007, the veteran maintained 
that it was his PTSD that caused him to go to prison; during 
his period of incarceration, he worked with a chemical 
dependency counselor and worked with a unit counselor on 
anger management issues.  The veteran indicted that his PTSD 
caused sleep difficulty.  He noted that the PTSD affected him 
at work because he had short-term memory loss; he stated that 
he had to write everything down.  The veteran also reported 
problems with flashbacks.  The veteran indicated that the 
only reason that he was able to keep working was because his 
boss understood his situation and had made accommodations for 
him; for example, he noted that he was allowed to work by 
himself.  The veteran also reported having a flash 
"temper."  The veteran indicated that he also experienced 
some thoughts of suicide; in fact, when he was first 
arrested, he was on suicide watch.  

Submitted at the hearing were treatment records from the Vet 
Center, dated from January 2005 through March 2006, which 
show that the veteran received individual therapy for his 
PTSD symptoms.  During a session in February 2006, it was 
noted that the veteran displayed moderately flat affect; they 
discussed how he could keep his focus at work and maintain 
his employment which was always in great jeopardy.  

III.  Legal Analysis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2007) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2007) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities. 
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 
10 percent evaluation is warranted when there is occupational 
and social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by medication.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV. A GAF of 21 to 30 is defined as 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  A GAF of 31 to 40 is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or any 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  A GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2007).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

Based upon a review of the cumulative evidence, and resolving 
all doubt in the veteran's favor, the Board finds that the 
veteran's PTSD is manifested by psychiatric symptoms that 
more closely approximate the criteria for a 30 percent 
evaluation.  Significantly, the evidence reveals that the 
veteran suffers from sleep impairment due to nightmares and 
night sweats.  The record also indicates that the veteran 
experiences flashbacks, some depression, anxiety, occasional 
outbursts of anger, hypervigilance, exaggerated startled 
response, difficulty concentrating, and panic attacks.  
During the most recent VA examination in May 2006, it was 
noted that although he had had anger management twice, he was 
not homicidal, but he did express suicidal ideation.  The 
veteran also reported social isolation.  The VA examiner 
assigned a GAF score of 55, which indicates moderate 
symptomatology.  See the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV).  

The clinical evidence for this particular period does not 
demonstrate that the veteran's PTSD manifested with symptoms 
that more nearly approximated the criteria for an even higher 
(50 percent) evaluation.  Significantly, there is no 
objective evidence that he experienced any reduced 
reliability and productivity in his employment due to his 
PTSD.  In addition, there is no clinical evidence of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking 
during this period in question.  His report of memory loss is 
entirely subjective and not shown by examination.  In 
addition, his speech was found to be clear and coherent, and 
there was no evidence of any thought disorder.  His affect 
has been described as euthymic and as anxious, but not 
flattened.  Although he reported panic attacks more than once 
a week, overall, the range of symptoms does not more nearly 
reflect the criteria for a 50 percent rating.  The Board also 
notes that the GAF score was 55 on the most recent 
examination but that it ranged to 70 during the rating 
period.  Clearly, the evidence does not describe impairment 
of such severity so as to meet the criteria for a 50 percent 
rating.  Therefore, based upon the cumulative evidence, the 
Board finds that the veteran is entitled to a 30 percent 
disability evaluation, and no higher, for his service-
connected PTSD.  

In summary, the Board finds that veteran meets the criteria 
for a 30 percent rating for PTSD, but that an evaluation in 
excess thereof is not warranted.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to PTSD that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  


ORDER

A 30 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


